Case: 2:17-mc-00023-ALM-KAJ Doc #: 10 Filed: 05/27/20 Page: 1 of 6 PAGEID #: 165

cd
i
E
W
h
i

_ 2° OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF:
wancar "SOULEVARD ROOM | 21

eQtLuMBus GHIO aay
thse
Bere Hanes os
oo po po oo 7 m er!
. fee Oy A.
i) a 2. a
+ wee ad
Bee GE EL
me sp ths
SS ett
Cn i

a. a

Mea pene zip 43215 $ 000.65°

02 4
POS OOO0S43269MAY 13 2020

. —<———

  

Eu)
yas 5: Bamtepi, wa

CLVAGYUS:,

4321 REISE ARAIE BC:
4321572823

OH Cf? wxxre ABB DE 2 ages {26/28

RETURN TG SENGER
ATTEMPTED - NOT KNOWS
BRARLE TO FORWARDS

43225282346 *O92746-00530-13-46
Nb alien

caren frccpirinai ath a oAdya
Case: 2:17-mc-00023-ALM-KAJ Doc #: 10 Filed: 05/27/20 : :
CM/ECF LIVE - U.S. District Court:OHSD ae AS Ge doniegh SiaD patah’ 1987652202441

Orders on Motions

2:17-mc-00023-ALM-KAJ In re:
Kevin Brian Gunnell El

JURY,PRO SE,R/R

U.S. District Court
Southern District of Ohio
Notice of Electronic Filing

The following transaction was entered on 5/13/2020 at 11:02 AM EDT and filed on 5/ 13/2020

 

Case Name: In re: Kevin Brian Gunnell El
Case Number: 2:17-mc-00023-ALM-KAJ
Filer:

Document Number: 8

Docket Text:

ORDER adopting Report and Recommendations re [6] Report and Recommendation based on
the independent consideration of the analysis therein. OVERRULING Plaintiffs objections to
the Magistrate Judges report. It is hereby Ordered that this case be DISMISSED. Signed by
Chief Judge Algenon L. Marbley on 5/13/2020. (cw)(This document has been sent by regular
mail to the party(ies) listed in the NEF that did not receive electronic notification.)

2:17-mc-00023-ALM-KAJ Notice has been electronically mailed to:
2:17-mc-00023-ALM-KAJ Notice has been delivered by other means to:

Kevin Brian Gunnell El
2928 Sunbury Court North
Columbus, OH 43219

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1040326259 [Date=5/13/2020] [FileNumber—71 03739-0
] [8c6edb89b3852d1 5fae8e8c779bb1 £74bac3c95e42 fbfa68e70607d2bbb469b5b84
8£96a8cd39867el 36089299a894423920fb2d1 3e3f2dd03cceb28d05 13654]

lof 1 5/13/2020, 11:02 AM
Case: 2:17-mc-00023-ALM-KAJ Doc #: 10 Filed: 05/27/20 Page: 3 of 6 PAGEID #: 167
Case: 2:17-mc-00023-ALM-KAJ Doc #: 8 Filed: 05/13/20 Page: 1 of 4 PAGEID #: 160

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
: Civil Action. 2:17-mc-23
: CHIEF JUDGE ALGENON L. MARBLEY

IN RE: :
: Magistrate Judge Jolson

Kevin Brian Gunnell El

ORDER

This matter comes before the Court on the Magistrate Judge’s October 17, 2019, Report
and Recommendation (ECF No. 6). Plaintiff, proceeding pro se, filed an action seeking
declaratory and injunctive relief against Franklin County Probate, Franklin County Common Pleas
Probate Court, and Franklin Country probate Clerk Robert G. Montgomery. (ECF No. 2). The
Magistrate’s Report and Recommendation recommended that Plaintiff's case be DISMISSED
because there is no basis in law for this case to remain pending as a miscellaneous case and for
failure to pay the filing fee (ECF No. 6). This Court ADOPTS Magistrate’s Report and
Recommendation based on an independent consideration of the analysis therein. Plaintiff's case is
hereby DISMISSED.

I. BACKGROUND

On September 12, 2019, Plaintiff filed a complaint seeking declaratory and injunctive relief
from Franklin County Probate, Franklin County Common Pleas Probate, and Franklin County
Probate Clerk Robert G. Montgomery. (ECF No. 2 at 2). Plaintiff's Complaint seeks to claim rights

in gold taken from “the people” in 1933. (/d. at 3). Plaintiff also claims County Probate Clerk
Case: 2:17-mc-00023-ALM-KAJ Doc #: 10 Filed: 05/27/20 Page: 4 of 6 PAGEID #: 168
Case: 2:17-mc-00023-ALM-KAJ Doc #: 8 Filed: 05/13/20 Page: 2 of 4 PAGEID #: 161

Robert G. Montgomery committed “fraud and deceit” because he refused “to recognize” Plaintiff's
“Moorish nationality.” Ud. at 13).

On September 27, 2019, Judge Jolson ordered Plaintiff to show good cause within fourteen
days for why his action should remain as a miscellaneous action and why he should not be charged
the full civil filing fee of $400, or in the alternative, be required to file a motion to proceed in
forma pauperis. (ECF No. 4). Plaintiff filed his response to the Show Cause Order on October 15,
2019. (ECF No. 5). In his response, Plaintiff contends good cause was shown because “the Pope’s
laws are obligatory on this tribunal.” (ECF No. 5 at 2). Thereafter, Judge Jolson issued a report
recommending that that this case be dismissed because there is no basis in law for this case to
remain pending as a miscellaneous case, and Plaintiff failed to pay the filing fee or submit an in
forma pauperis application. (ECF. No 6 at 3). Plaintiff timely filed an objection to the Report and
Recommendation. (ECF No. 7).

I. STANDARD OF REVIEW

When objections to a Magistrate Judge’s report and recommendation are received on a
dispositive matter, the assigned district judge “must determine de novo any part of the Magistrate
Judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C.
§ 636(b)(1)(C). After review, the district judge “may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the Magistrate Judge with
instructions.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1){(C). Because Defendant has
filed objections to the Report and Recommendation, the Court reviews the recommended

disposition de novo.

The Court holds pro se complaints “‘to less stringent standards than formal pleadings

drafted by lawyers.’” Garrett v. Belmont Cnty. Sheriff's Dep’t., 374 F. App’x 612, 614 (6th Cir.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 10 Filed: 05/27/20 Page: 5 of 6 PAGEID #: 169
CM/ECT LIVE - U.S. District Court: OHSD https://ecf.ohsd.circ6.dcn/cgi-bin/Dispatch.p1?4569 11962215876

Other Orders/Judgments

2:17-mc-00023-ALM-KAJ In re:
Kevin Brian Gunnell El

CLOSED,JURY,PRO SE

U.S. District Court
Southern District of Ohio
Notice of Electronic Filing

The following transaction was entered on 5/13/2020 at 11:09 AM EDT and filed on 5/13/2020

 

Case Name: In re: Kevin Brian Gunnell El
Case Number: 2:17-mc-00023-ALM-KAJ
Filer:

Document Number: 9

Docket Text:

CLERK'S JUDGMENT entered pursuant to Order signed by Chief Judge Algenon L. Marbley on
5/13/2020. (ew)(This document has been sent by regular mail to the party(ies) listed in the NEF
that did not receive electronic notification.)

2:17-mc-00023-ALM-KAJ Notice has been electronically mailed to:

2:17-mc-00023-ALM-KAJ Notice has been delivered by other means to:

Kevin Brian Gunnell El
2928 Sunbury Court North
Columbus, OH 43219

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp ID=1040326259 [Date=5/13/2020] [FileNumber=7103774-0
] [5e49923ceb530c094777ab20£d283b3 £3 ffc3e6b09458e42255c8c7f5 lda84f2ace
d85ac64ce4045972db036c78b63a26fal £5 1c80916db43b1 fd23dc8c095ab]]

lof1 5/13/2020, 11:09 AM
Case: 2:17-mc-00023-ALM-KAJ Doc #: 10 Filed: 05/27/20 Page: 6 of 6 PAGEID #: 170
Case: 2:17-mc-00023-ALM-KAJ Doc #: 9 Filed: 05/13/20 Page: 1 of 1 PAGEID #: 164

** AQ 450 (Rev. 5/85) Judgment in a Civil Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

JUDGMENT IN CIVIL CASE

: Civil Action. 2:17-me-23

: CHIEF JUDGE ALGENON L. MARBLEY
IN RE: :

: Magistrate Judge Jolson
Kevin Brian Gunnell El :

[] Jury Verdict. This action came before the Court for a trial by jury. The issues have been
tried and the jury has rendered its verdict.

[] Decision by Court. This action came to trial or hearing before the Court. The issues have
been tried or heard and a decision has been rendered.

[X] Decision by Court. This action was decided by the Court without a trial or hearing.

IT IS ORDERED AND ADJUDGED that pursuant to the May
13, 2020 Order, the Court ADOPTED the Report and
Recommendation based on the independent consideration of the
analysis therein, OVERRULED Plaintiff's Objections. This case
is hereby DISMSSED.

Date: May 13, 2020 Richard W. Nagel, Clerk

s/Betty L. Clark
Betty L. Clark/Deputy Clerk
